EXHIBIT 10.22(g)

SIXTH AMENDMENT TO LEASE

THIS SIXTH AMENDMENT TO LEASE (this “Amendment”) is made effective as of the
29th day of November, 2012, by and between SYUFY ENTERPRISES, L.P., a California
limited partnership (“Landlord”), successor-in-interest to Syufy Enterprises, a
California limited partnership (“Original Landlord”) and CENTURY THEATRES, INC.,
a California corporation (“Tenant”), successor-in-interest to Century Theatres
of California, Inc., a California corporation (“Original Tenant”).

Recitals

WHEREAS, Original Landlord and Original Tenant entered into that certain Lease
dated as of September 30, 1995 (as amended, the “Lease”), for certain Premises
located in the City of Ventura, Ventura County, California;

WHEREAS, the parties desire to amend the Lease regarding Landlord’s right to
recapture and to confirm Landlord’s consent to a subleasing of a portion of the
Leased Premises by Tenant;

NOW, THEREFORE, in consideration of the covenants and agreements set forth in
this Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, and notwithstanding
anything in the Lease to the contrary, the undersigned parties hereto hereby
agree as follows:

1. Permitted Use and Sublease. Notwithstanding anything in the Lease to the
contrary (including Section 7 and Section 15 of the Fourth Amendment to Lease
dated August 7th, 2006 (described in Section 2 below), Landlord hereby consents
to Tenant subleasing a portion of the Leased Premises, commencing effective on
November 29, 2012, to be used as a church for use in worship services and other
church related activities under an agreement between Tenant and Mission Church
Ventura, dated November 29, 2012 (the “Church Sublease”). However, no such
subleasing of the Leased Premises: (a) shall relieve or release Tenant from any
liabilities or obligations of Tenant under the Lease; or (b) extend the Initial
Term of the Lease beyond September 30, 2016 (subject to Tenant’s rights to
extend the Term of the Lease for the Renewal Terms).

2. Landlord’s Recapture Right. Notwithstanding the provisions of Section 4 of
the Fourth Amendment to Lease, dated August 7, 2006 (which Amendment was
mistakenly titled “Fourth Amendment” but was actually the Fifth Amendment to the
Lease) to the contrary, during such time as Tenant is not in default under the
Lease, and so long as Mission Church Ventura is occupying a portion of the
Leased Premises under the Church Sublease, Landlord hereby waives its right to
enforce the provisions of Section 4 (Landlord’s Recapture Right) of the
aforementioned Fourth Amendment to Lease, but in no event shall such waiver
extend beyond the current expiration date of the Lease.

3. Capitalized Terms. All capitalized terms not otherwise defined in this
Amendment shall have the meaning ascribed to such terms in the Lease.

4. Ratification of Lease. As modified by this Amendment, the Lease is hereby
ratified in its entirety and shall remain in full force and effect. In the event
of any conflict between the provisions of the Lease and the provisions of this
Amendment, the provisions of this Amendment shall supersede and prevail.

5. Counterparts; Facsimile Signatures. The parties may execute this Amendment in
one or more counterparts, all of which when taken together will constitute one
and the same instrument. Signatures transmitted by facsimile and/or other
electronic means shall be effective and binding in the same manner as original
signatures. This Amendment shall not become effective as an amendment or
modification to the Lease unless and until it has been executed and delivered by
Landlord and Tenant.

6. Successors and Assigns. This Amendment shall bind, and inure to the benefit
of, the parties hereto and their respective successors and assigns.

7. No Oral Agreements. This Amendment contains the entire agreement between
Landlord and Tenant with respect to the subject matter hereof. It is understood
that there are no oral agreements between Landlord and Tenant affecting the
Lease as hereby amended, and this Amendment supersedes and cancels any and all
previous negotiations, representations, agreements and understandings, if any,
between Landlord and Tenant and their respective agents and employees with
respect to the subject matter hereof, and none shall be used to interpret or
construe the Lease as hereby amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

LANDLORD:

SYUFY ENTERPRISES, L.P.,

a California limited partnership

 

  By:   Syufy Properties, Inc., a California corporation   Its:   General
Partner    

 

  By:  

/s/ William Vierra

  Name:   William Vierra   Its:   Senior Vice President

TENANT:

CENTURY THEATRES, INC.,

a California corporation

 

  By:  

/s/ Paul A. Ledbetter

  Name:   Paul A. Ledbetter   Its:   Vice President-Real Estate Counsel